 1   Robert T. Kugler (MN #0194116)
     Edwin H. Caldie (MN #0388930)
 2   STINSON LEONARD STREET LLP
     50 S 6th Street, Suite 2600
 3
     Minneapolis, MN 55402
 4   Tel: (612) 335- 1500
     Robert.Kugler@stinson.com
 5   Ed.Caldie@stinson.com

 6   And
 7   William L. Gavras, Esq.

 8   LAW OFFICES OF WILLIAM L. GAVRAS
     101 Salisbury Street
 9
     Dededo, Guam 96929
10
     Tel.: 632-4357
11
     Counsel for the Official Committee of Unsecured Creditors
12
13
                                        IN THE DISTRICT COURT OF GUAM
14                                            TERRITORY OF GUAM
                                             BANKRUPTCY DIVISION
15
      In re:                                             Chapter 11 Bankruptcy
16
17    ARCHBISHOP OF AGANA,                               Case No. 19-00010

18    a Corporation Sole,                                MOTION TO APPEAR
                                                         TELEPHONICALLY (Paul Richler)
19                                   Debtor.
20
21             Pursuant to CVLR 7(1), the Official Committee of Unsecured Creditors (the "Committee")

22   respectfully requests that its off-island counsel, Paul Richler of the Law Office of Paul A. Richler,
23   proposed insurance counsel to the Committee, be permitted to participate in the hearing on this
24
     matter on May 3, 2019 at 8 a.m., or at such time and date as the Court may order. Good cause
25
     exists to grant this request and no substantial prejudice will be suffered by any party. Said attorneys
26
     has been admitted pro hac vice in the above-captioned matter and is unable to appear in person at
27
28   the hearing. Mr. Richler is familiar with the proceedings in this matter and the Committee's main

                                                                        Request to Appear by Phone 1
               Case 19-00010 Document 164 Filed 05/01/19 Page 1 of 2
     CORE/3515288.0002/152264826.1
 1   counsel Stinson Leonard Street LLP and local counsel, William Gavras, will be in attendance at the

 2   hearing.
 3
 4
     RESPECTFULLY SUBMITTED this 30th day of April, 2019.
 5
                                                   STINSON LEONARD STREET LLP
 6
                                                   /s/ Robert T. Kugler
 7
                                                   Robert T. Kugler
 8
                                       CERTIFICATE OF SERVICE
 9   I hereby certify that, on April 30, 2019, in accordance with Fe. R. Civ. P. 5(b)(3), a true copy of
     the foregoing Motion, was served via the Court's CM/ECF notification facilities to those parties
10   who are registered CM/ECF participants in this case, and the U.S. Trustee.
11
     /s/ Robert T. Kugler
12   Robert T. Kugler

13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                                                      Request to Appear by Phone 2
             Case 19-00010 Document 164 Filed 05/01/19 Page 2 of 2
     CORE/3515288.0002/152264826.1
